  

 

 

ecument 46iopBiled 06/18/20 Page 1 of,4 /5- 20
( RECEIVED COPY

 

   

? Y
PU
if. bj KU ‘.- Apt Doki by

nua all, Li dabpastan forme |
ithe tate te

    
   

- 1) CAUAL of LZ
a tabiner
eo, Ae hao been, beheld

Lom © tlell, (1M), ylendants tdorlicol
whi Lich. he aby ase out”

|

 

 

 

Vakicw- aide, original

 

 

 

 

 

Aas.

  

 

a fg

3

 

   

 

' opercirn, (hich Lhe ABEL,
ont har Anan Unda oct, ded Lape. bars f*

   

 

pelerits trethe,, Mariinna Cason, Aron ohh abot he bork inleal

 

 

H Avabena ,_

bing hat th Yad i abuso har An , beotha, (ter

i, baa Le Carrceal th family ovwh, ot the sepense of the dyondanity
d th Liuth, — fw} ree

rT

 

On

 

Uifndlont hase. mastered, That the lath sr ths tare has Anat ban

 
 
 

Case 2:14-cr-00858-SPL Document 467 Filed 06/18/20 Page 2 of 4 |

Aweasea Let har. actally, eer Corcoalal tm Mhy dic _puceqaa by Lh
pescaci Ond Ly He AIF: iy a ptes b
Te i el cea trhech he
t din arate,
Nasal agate Ken bihcke (AKA ksrhcanine CIA; :

— bas, ABE. | dgwrt £ Clash, AB
tk, ABE: Se

/ | he 3 pas wth UA Dain |

 

 

 
  
  

as a hl

sat a

  

| dylindar ts f he cae het The ye) 2 ed tet |
Alt th Lasth, Lescog. Bee fo iy Iii
wh. ie Att apa |
- Coal “his. Al year cane H) at Oh pat ond So Mur hove _
Pat Buod ek hike hnaatdid FE) date "dat ch a Hid Don ;

 

 

 
   

nm ornate plionsty
Sowurs o fec maney Arad Ogprt Ken behab brvsbd dmb Lecome wocbethy, nd
pha obs Lae dinate 4) Chak Hews, Ve
 

] Case 2:14-cr-00858-SPL Document 467 Filed 06/18/20 Page 3 of 4

on overt occanims ty He blalén Qa kre Baum
cherie (hy). eal te Aeciascewd,
Cans 43 svohed, till Avcotre @ plutrnce undfelRu,
wp al pet a a has fy patie
(etry fon 1) Eater Ria tit ext Hh gab ts eat

las oun bntic a:

yp ack prune Lhe Slag co tly Hd Om tos
/ eae, thet dich Mia Ae Lh boliom Lisa Us
k Al cane fan mt goon heer
G so. andl att ha Cir the Tenth obeed :
Know 4 in bei C42, "ond Lhe trad m&e kneain, tur chore
, 2 Inara, Onn 402 (a0 Atal. i ay sel
H and lewis of trdtirideab Le b ebiadand “©
sh agi ond acvery : ew
pel can at yd 0 il Late hd

” 2 ly Lats ints” Uh, Meili 3
devi, Grd hd bof, for 2 ad th Henn
pei

   
 
   
 
   
  
   

      
 

ah Y ay se ina ac Aen Hehebes o
os TR on neti fa a

hn at tout Grete Logan). My “aley so (00% Fise, and

 
 
   
 

Thee Wah hur PM, Md, Mose kts (hor etm si cB

Cates sg
4 va, Ee co. dy bine tal i gt dace
Yh aaflene od peasy Shen PR Dt Agent,

alia Ait, Acttiur lah 22 at ycanced, econ aly aly

Bhat 2 ath ot

b_drbaold nor

ter ol ea at th evar of

Case 2:14-cr-00858-SPL Document 467 Filed 06/18/20 Page 4of4

 

 

"OY Gh thane a pak ond p Pathe Cc tan Li

under cecth, 00 tS thet fencim obit th dyonctanli 2) year CAye (has Asm

fam the Qtebin maps), Ae ith Le Anideisl, Ord 0 ity

genni: wpoencifen wall Ae Leposed, Sit parol ump oe
a will Ae Leated of ary Cuil hag ft

see Uudoti

Ps A la ca

Tis what Xk eoeit ord
Wao Met qui (Man

Let

thy ches tz Mp
Ly Use nd a bea

fa See

-

ty seu a ant fl Y that won Aud co
S yeu bepas bal CE cit Lek Proxtiae aly ea oe

 

 

 

Cane, me Fr. bckr, Arty trae ita. My coast Po Aostlet, Ls thes sito

  

Jmorey, Hed so 0 Le. pal
tnd tovahantl tay Joon wt a ta ian
cre (|) Commoict oheut

Maw fo few @) Antra,.

olen a fo, Hey te 1 Tn
brad peat Ei fn forty
ig De Tihs ca of tin isl he

 

 

 
